                  Case 1:19-cv-10614-JGK Document 8 Filed 12/18/19 Page 1 of 1
                                                           Document 6 Filed 12/17/19 Paae 1 of 1
                                                                                                      Kirufman Dolowich & Voluck. LLP
                                                                                                                          Two Logan Square
                                                                                                                 JOO N. I sth Street, Suite 701
            ATT()1~N2YS   AT   LAW
                                                                                                                     Philadelphia, PA 19103
                                                                                                                   Telephone: 215.501.7002
                                                            USOCSDNY                                                Facsimile: 215.405.2973
                                                            DOCUMENT
Richard J. Perr, Esq.                                      ELECTRON                                                        www.kdvlaw.com
Co-Managing Partner- Pennsylvania Office                   DOC#     ICALL y FILED
Email rperr@kdvlaw com
                                                           DATf:::FlLF-0·  ~I- ,.,-·----
                                                                     . .____.,.,.
                                                                                ,.__     _,__   . . . . . . 4.


                                                      December 17, 2019

       Via ECF
                                                                            APPUCATION GRANTED
       The Honorable John G. Koeltl
       Daniel Patrick Moynihan                                                  SO ORDERED


                                                                        ~!7~.~-SD.J.
       United States Courthouse
       Southern District of New York
       500 Pearl St.                                   I   J-f ( q
       New York, NY 10007-1312                               f t7   l t .
                 Re:      Nora North v. ARS National, Services, Inc.
                          Case No. 1:19-cv-10614-JGK

       Dear Judge Koeltl:

             I represent Defendant, ARS National Services, Inc. ("Defendant"), in the above matter. I
       am submitting this Motion to respectfully request an extension of time to January 6, 2020 for
       Defendant to answer or otherwise plead to the Complaint. (Doc. 1).

               Defendant's deadline to answer or otherwise plead to the Complaint was December 16,
       2019. (Doc. 5). Defendant retained me to represent Defendant in this matter over this past
       weekend. On Monday, December 16, 2019, my office contacted counsel for Plaintiff, Brian
       Bromberg, Esq., to seek consent for an extension of the December 16, 2019 deadline. Counsel for
       Plaintiff had no objection to the request. I was not able to submit this request to Your Honor
       yesterday because I was transitioning employment to a new law firm, and yesterday was my first
       day. This is Defendant's first request for an extension of the deadline to answer or otherwise plead
       to the complaint. This request does not impact any other present deadlines.

             Wherefore, Defendant respectfully requests that Your Honor extend the deadline for
       Defendant to answer or otherwise plead to the Complaint to January 6, 2020.

                                                                     Respectfully,

                                                                     ls/Richard J. Perr
                                                                     Richard J. Perr, Esq.

       cc: Brian Bromberg, Esq. (via ECF)




                     f\/ew York : Pennsylvania   New Jer~ey , San Francisco • Los Angeles : Florida · Chicago
